Citation Nr: 0625979	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-00 193A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Eligibility for Supplemental Service Disabled (SRH) Veterans 
Insurance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1948 to November 1958.  He was born in December 1929.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA).  

By correspondence dated July 31, 2006, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.


FINDING OF FACT

An application for SRH Veterans Insurance was first received 
in March 2003, many years after the veteran's 65th birthday.


CONCLUSION OF LAW

The criteria for eligibility for SRH Veterans Insurance have 
not been met.  38 U.S.C.A. § 1922A (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Board notes 
there is no indication in the VCAA that Congress intended the 
act to apply to VA insurance claims.  The United States Court 
of Appeals for Veterans Claims (hereinafter "the Court"), 
however, has held that efforts to comply with the VCAA duties 
to assist and notify are not required when the interpretation 
of a statute is dispositive of the issue on appeal.  "The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation." Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001), Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 
2004) (holding that VA is not required to meet the VCAA 
duties to notify or assist a claimant where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  As the undisputed facts in this 
case render the veteran ineligible for the claimed dependency 
benefits, the Board finds additional efforts to notify or 
assist as to this issue are not required.

VA law provides that:

Sec. 1922. Service disabled veterans' insurance
(a) Any person who is released from active military, 
naval, or air service, under other than dishonorable 
conditions on or after April 25, 1951, and is found by 
the Secretary to be suffering from a disability or 
disabilities for which compensation would be payable if 
10 per centum or more in degree and except for which 
such person would be insurable according to the 
standards of good health established by the Secretary, 
shall, upon application in writing made within two years 
from the date service-connection of such disability is 
determined by the Secretary and payment of premiums as 
provided in this subchapter, be granted insurance by the 
United States against the death of such person occurring 
while such insurance is in force.  38 U.S.C. § 1922 
(West 2002)

Sec. 1922A. Supplemental service disabled veterans' insurance 
for totally disabled veterans
(a)	Any person insured under section 1922(a) of this 
title who qualifies for a waiver of premiums under 
section 1912 of this title is eligible, as provided in 
this section, for supplemental insurance in an amount 
not to exceed $20,000.  
(b) To qualify for supplemental insurance under this 
section a person must file with the Secretary an 
application for such insurance. Such application must 
be filed not later than (1) October 31, 1993, or (2) 
the end of the one-year period beginning on the date on 
which the Secretary notifies the person that the person 
is entitled to a waiver of premiums under section 1912 
of this title, whichever is later. 
(c) Supplemental insurance granted under this section 
shall be granted upon the same terms and conditions as 
insurance granted under section 1922(a) of this title, 
except that such insurance may not be granted to a 
person under this section unless the application is 
made for such insurance before the person attains 65 
years of age.  38 U.S.C. § 1922A (West 2002)

Sec. 1912. Total disability waiver
(a) Upon application by the insured and under such 
regulations as the Secretary may promulgate, payment of 
premiums on insurance may be waived during the 
continuous total disability of the insured, which 
continues or has continued for six or more consecutive 
months, if such disability began (1) after the date of 
the insured's application for insurance, (2) while the 
insurance was in force under premium-paying conditions, 
and (3) before the insured's sixty-fifth birthday. 
Notwithstanding any other provision of this chapter, in 
any case in which the total disability of the insured 
commenced on or after the insured's sixtieth birthday 
but before the insured's sixty-fifth birthday, the 
Secretary shall not grant waiver of any premium 
becoming due prior to January 1, 1965.  38 U.S.C. 
§ 1912 (West 2002)

In this case, VA records show the veteran was awarded a 30 
percent disability rating for a right nephrectomy with rib 
resection and a 0 percent rating for traumatic pneumothorax 
in a July 1959 rating decision.  VA hospital records show the 
veteran was admitted on September 15, 1998, with a principal 
diagnosis of coronary artery disease with unstable angina.  
The veteran's claim for an increased rating was first 
received in May 1999.  In May 2000, a 100 percent rating was 
assigned for coronary artery disease, status post coronary 
artery bypass grafting, effective September 15, 1998.  At the 
time, the veteran was 68 years old.  Records show the veteran 
was born in December 1929.

The veteran submitted his application for RH insurance on May 
2, 2002, and requested a waiver of premiums.  In an August 
2002 decision the ROIC found the veteran had been totally 
disabled since June 23, 1993, and was entitled to a waiver of 
RH insurance premium payments from May 2, 2002, the effective 
date of his policy.  On March 17, 2003, the veteran submitted 
his application for SRH insurance.  In statements in support 
of his claim the veteran asserts, in essence, that his 
request for SRH insurance should be considered timely because 
he had been totally disabled since before he turned 65 years 
of age and did not receive the application for this benefit 
until 2003.  

Based upon the evidence of record, the Board finds the 
criteria for eligibility for SRH Veterans Insurance have not 
been met.  Although the veteran was found to have been 
totally disabled prior to age 65 for the purpose of waiver of 
RH insurance premiums, he did not submit an application for 
RH insurance and was not insured under 38 U.S.C.A. § 1922(a) 
until May 2, 2002, over seven years after his 65th birthday.  
In addition, his application for SRH insurance was not 
received until March 17, 2003, over eight years after his 
65th birthday.  There is no evidence of an application for RH 
insurance prior to the veteran's 65th birthday.  While it is 
true that the veteran was found by the VA insurance division 
to be disabled prior to age 65, he was not notified and did 
not apply for the benefits until well after his 65th 
birthday.  

Furthermore, a careful reading of the law, 38 U.S.C. § 1922A 
(c), makes it clear that the veteran must apply for 
Supplemental Service Disabled (SRH) insurance prior to 
reaching age 65.  Because the Board is bound to uphold the 
laws as stated, we can arrive at no other result.  

Thus, the veteran was ineligible for SRH insurance because of 
age at the time entitlement to RH insurance was established.  




ORDER

Eligibility for SRH Veterans Insurance is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


